HURST, V.C.J.
This is an ejectment action commenced by Kate Atchison against Bess A. Atchison to recover the south 80 acres and an undivided % interest in the north 80 acres of a certain quarter section of land in Okfuskee county. From a judgment in favor of the plaintiff, the defendant appeals.
The plaintiff is the mother of A. L. Atchison and claims title to the land under a warranty deed executed by him on October 15, 1914, and filed for record on December 1, 1943. The defendant is the widow of A. L. Atchison, who died testate in 1939, and by his will he devised all of his real estate to the defendant. The question for decision is whether the deed above referred to was effective to pass title to the plaintiff.
The record discloses that at and prior to the time of the execution of said deed, Atchison was indebted to his mother. There was introduced in evidence a letter from him to his mother dated November 9, 1913, stating that he was enclosing a quitclaim deed to a certain farm to be held as collateral *99until he could make other arrangements. This quitclaim deed was neither produced nor accounted for. With the letter was a statement showing that Atchison owed his mother the sum of $2,450.
The only witness testifying as to the delivery of the warranty deed was a brother of A. L. Atchison, who testified that in 1924 or 1925, A. L. Atchison, who was then about to undergo an operation, handed the deed to him to be delivered to his mother in the event he predeceased her. He testified as follows:
“Q. And the deed was to be delivered in case he died before she did? A. That is right. Q. Otherwise not? A. That is right. He said after his death he wanted to see my mother got the deed, and asked me to deliver it to her.”
The defendant, appellant here, argues that this constituted a conditional delivery to take effect only upon the death of A. L. Atchison if he predeceased his mother, and that consequently it was testamentary in character, and since the deed was not executed in the manner prescribed by law for the execution of wills, it is without legal effect. The plaintiff argues that the delivery was absolute and had the effect of vesting in the grantee a present title with the right of possession postponed until the grantor’s death. He relies upon Shaffer v. Smith, 53 Okla. 352, 156 P. 1188; Kay v. Walling, 98 Okla. 258, 225 P. 384; Maynard v. Hustead, 185 Okla. 20, 90 P. 2d 30; and McCaw v. Hartman, 190 Okla. 264, 122 P. 2d 999.
After the deed was delivered in 1924 or 1925, Atchison continued to treat the land as his own, by terracing it in connection with an adjoining tract of land and farming the two tracts as one and by executing right-of-way grants and leases. These acts were consistent with his continued ownership of the land, and inconsistent with the testimony of his brother, above quoted.
We are of the opinion, and hold, that no estate vested in grantor’s mother at the time the deed was delivered to his brother. The delivery by the brother to the mother was contingent upon the grantor predeceasing his mother. If she had predeceased him, then it would have been the duty of the brother to redeliver the deed to grantor. The delivery to the grantee was subject to a contingency that was not certain to occur— death of the grantor before the death of the grantee. 18 C. J. 206; 26 C.J.S. 244. Thus, the grantor did not relinquish full and absolute control of the deed when he delivered it to his brother as escrow holder. The deed was to be effective as a deed only upon the death of the grantor. It was, therefore, testamentary in character and was ineffective as a will because not executed with the formalities required for the execution of a will. See Green v. Comer, 193 Okla. 133, 141 P. 2d 258, and Maynard v. Hustead, 185 Okla. 20, 90 P. 2d 30, and the authorities therein cited; 8 R. C.L. 930, 932; 16 Am. Jur. 516; 52 A.L. R. 1222, annotation. The authorities relied upon by the plaintiff are distinguishable on their facts.
Reversed, with instructions to enter judgment for the defendant.
GIBSON, C.J., and OSBORN, BAY-LESS, CORN, and DAVISON, JJ., concur. WELCH, J., concurs in result. RILEY, J., dissents.